Citation Nr: 1041969	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-09 493	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability rating for residuals of a 
broken nose.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
The Veteran's claims folder was transferred to the Detroit RO 
after the rating decision was issued.

The Veteran's case was certified on appeal to the Board on July 
31, 2009.  The Veteran submitted a statement to the Board that 
was received on October 6, 2009.  He indicated that he was in the 
process of obtaining a medical report from a private physician 
and would submit the report as soon as possible.

The Veteran submitted a private medical report that was received 
at the Board in November 2009.  He did not waive consideration of 
the report by the agency of original jurisdiction (AOJ).  As the 
Veteran's case is being remanded for additional development, the 
AOJ will have an opportunity to review this evidence in the first 
instance.


REMAND

The Veteran suffered a fracture nose in service in August 1967.  
His service treatment records (STRs) record the initial 
treatment.  He was given a consultation referral for a follow-up 
evaluation at Tripler Army Hospital that same month; however, 
there is no indication that the evaluation was conducted.  The 
Veteran's separation physical examination was negative for any 
abnormalities of the nose in October 1970.

The Veteran submitted his original claim for VA disability 
compensation benefits in February 2005.  He sought service 
connection for his broken nose.  He was afforded a VA examination 
in June 2005.  He reported current medical treatment that was not 
further identified.  He also said that he used over-the-counter 
sinus remedies.  He also reported occasional allergies and was 
noted to have nasal congestion and excess nasal mucous.  The 
Veteran further complained of frequent nasal infections that also 
involved his ears.  He said these occurred a couple of times a 
year.  The examiner said the Veteran had no difficulty breathing 
through his nose.  There was no evidence of sinus disease at the 
time of the examination.  The Veteran had no nasal obstruction 
and the report said there was no permanent hypertrophy of the 
turbinates from bacterial rhinitis.  There was a clear deformity 
due to the deviated septum.  X-rays at the time did not show 
evidence of sinusitis.  

The Veteran was granted service connection for residuals of his 
broken nose in September 2005.  He was awarded a noncompensable 
disability rating.

The Veteran submitted a statement in May 2007.  He said that his 
nose problems related to disfigurement as well as breathing 
problems.  He did not define or describe his breathing problems.  

He was afforded a VA examination in July 2007.  The Veteran 
reported problems with snoring and repeated nasal infections.  He 
said he had been treated with antibiotics several times since his 
last VA examination.  He had not sought treatment for his 
deviated septum deformity.  The Veteran was noted to suffer from 
seasonal allergies.  The examiner also recorded a history of 
sinusitis without further comment.  There were symptoms of nasal 
congestion and excess nasal mucous.  The examiner said that the 
Veteran's deformity affected his maxillary sinuses.  There was a 
50 percent obstruction on the right and no obstruction on the 
left nasal passage.  The examiner also said there was no evidence 
of permanent hypertrophy of the turbinates from bacterial 
rhinitis.  Color photographs were included with the examination 
report.  

The Veteran's claim for a compensable rating was denied in 
October 2007.  

The Board notes that the Veteran was requested to provide 
evidence of his private treatment with his initial claim from 
February 2005 but he did not.  He was also advised to do so with 
his current clam.  Again, the Veteran did not submit any records 
and did not authorize the RO to obtain any possible relevant 
records on his behalf.

The Veteran had submitted statements from two physicians with his 
initial claim; however, the statements were from unrelated 
issues.  One of the physicians, D. Cousineau, M.D., was also 
listed as having prescribed a number of medications for the 
Veteran on a list of prescriptions the Veteran submitted in 
August 2005.  

The Veteran has alleged that he has received treatment for 
residuals that may be related to his broken nose, to include 
antibiotics for infections.  He has not provided the records for 
such treatment.  On remand, he should be asked to provide the 
records or authorize the RO to obtain them on his behalf.

Finally, as noted in the Introduction, the Veteran submitted 
evidence of an evaluation by M. A. Feeley, M.D., of Petoskey Ear, 
Nose, & Throat Specialists.  The evaluation was dated in October 
2009.  Dr. Feeley said the Veteran had right nasal airway 
obstruction when sleeping that was moderate in nature.  He said 
the Veteran had a 75-90 percent deviation of the septum.  He also 
reported that the Veteran had hypertrophy of the right turbinate.  
It was noted that septoplasty, turbinate reduction, was highly 
recommended. 

The report from Dr. Feeley demonstrates a finding not found on 
the prior VA examinations, turbinate hypertrophy, particularly to 
the extent that surgery was recommended.  It is not clear if this 
finding represents complete or near complete obstruction on one 
side and this can be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for any claimed residuals 
of his broken nose since May 2006.  
The AOJ should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that have 
not been previously secured and 
associate them with the claims folder.

The Veteran should also be asked to 
identify any residuals he believes are 
related to his service-connected 
broken nose.  He has made statements 
about breathing problems without 
describing them.  He has also said he 
has infections that are recurrent and 
that have been treated with 
antibiotics.  

2.  Upon completion of the above, the 
Veteran should be afforded a VA 
examination to assess the current 
status of the residuals of his 
service-connected broken nose 
disability.  The claims folder, and a 
copy of this remand, must be made 
available to the examiner for review 
as part of the examination process.  

All indicated studies, tests and 
evaluations deemed necessary by the 
examiner should be performed and the 
results must be included in the 
examination report.  

The examiner is requested to identify 
any and all symptomatology that can be 
directly related as a residual of the 
Veteran's service-connected broken 
nose.  This would include, but is not 
limited to, whether there is chronic 
sinusitis, rhinitis, or other such 
conditions that are considered to be 
residuals of the Veteran's broken 
nose.  Findings necessary to rate each 
such residual should be made, 
including findings regarding the 
extent of obstruction of the nasal 
passages, etc.  

The report of examination should 
include the complete rationale for all 
opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished 
with a SSOC and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

